Citation Nr: 0422448	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for weight gain, for 
purposes of accrued benefits.

2.  Entitlement to service connection for alcoholic 
hepatitis, for purposes of accrued benefits.

3.  Entitlement to service connection for jaundice, for 
purposes of accrued benefits.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability, for purposes of 
accrued benefits.

5.  Entitlement to service connection for the cause of the 
veteran's death.

6.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code.

7.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active service from August 1975 to May 1978.  
The veteran died in April 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 2001 and July 2002, the case was remanded to the 
RO.  

In July 2002, the Board again remanded matters to the RO.




FINDINGS OF FACT

1.  Weight gain is not attributable to service or to a 
service-connected disability for accrued benefits purposes.

2.  Alcoholic hepatitis and cirrhosis of the liver are not 
attributable to service or to a service-connected disability 
for accrued benefits purposes.  

3.  Jaundice is not attributable to service or to a 
service-connected disability for accrued benefits purposes.

4.  For accrued benefits purposes, service-connected 
disabilities did not prevent the veteran from engaging in 
substantially gainful employment.

5.  The veteran died in April 1999 from alcoholic hepatitis.

6.  At the time of his death, service connection was in 
effect for residuals, fracture of the right malleolus and 
fracture of the right cuboid, 30 percent; residuals, fracture 
of the right tibia and fibula with external rotation 
deformity, 20 percent; residuals, healed fracture L-2 with 
radiculopathy, right, 10 percent; osteomyelitis of the right 
tibia, noncompensable; status post pulmonary emboli, 
noncompensable; and heel and cord contractures, right, 
noncompensable.  

7.  His alcoholic hepatitis is not attributable to service or 
to a service-connected disability.

8.  The veteran did not die in service, and he did not have 
permanent total service-connected disabilities rated totally 
disabling for a period of 10 or more years immediately 
preceding his death.  He was not a former prisoner of war, 
and he died more than 5 years after his separation from 
service.


CONCLUSIONS OF LAW

1.  Weight gain did not result from disease or injury which 
was incurred in or aggravated in service and was not 
proximately due to or the result of a service-connected 
disability for purposes of accrued benefits.  38 U.S.C.A. 
§§ 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.1000 (2003).

2.  Alcoholic hepatitis was not incurred in or aggravated in 
service and was not proximately due to or the result of a 
service-connected disability, and cirrhosis of the liver may 
not be presumed to have been incurred in service for purposes 
of accrued benefits.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.1000 (2003).

3.  Jaundice did not result from disease or injury which was 
incurred or aggravated in service and was not proximately due 
to or the result of a service-connected disability for 
purposes of accrued benefits.  38 U.S.C.A. §§ 1131, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
3.1000 (2003).

4.  The criteria for entitlement to total rating for 
compensation based upon individual unemployability for 
accrued benefits purposes have not been met.  38 U.S.C.A. §§ 
1155, 1502 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).

5.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §1310(a) (West 2002); 38 C.F.R. 
§ 3.312 (2003).

6.  The criteria for basic eligibility for educational 
assistance benefits under Chapter 35 have not been met.  38 
U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807(a) (2003).

7.  The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the claimant 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The claimant was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties in numerous items of 
correspondence including September 1999, February 2000, and 
June 2003 letters to her.  The September 1999 letter advised 
her that there might be entitlement to dependency and 
indemnity compensation benefits based on total 
service-connected disability for 10 years prior to the 
veteran's death, and that if she believed that she might be 
entitled to dependency and indemnity compensation under those 
circumstances, to let VA know of any VA treatment the veteran 
had during the 10 years immediately prior to his death, as 
soon as possible.  

A February 2000 letter to the appellant advised her what the 
evidence must show to establish entitlement to dependency and 
indemnity compensation benefits, dependents educational 
assistance benefits, and accrued benefits.  The appellant was 
sent a VCAA letter in June 2003 concerning each of her 
claims.  It advised her what evidence had been received, what 
evidence VA was responsible for obtaining, what VA was doing, 
what the evidence must show to grant her claim, and what was 
still needed from her.  She was advised to submit any other 
evidence, not already submitted, that she had to support her 
claim.  She was told that she had to give VA enough 
information about her records so VA could request them for 
her, and to complete VA Forms 21-4142 for treatment from 
private doctors.  She was told that it was her responsibility 
to make sure VA receives all requested records that are not 
in the possession of a Federal department or agency.  She was 
told to complete VA Forms 21-4138 for treatment from VA 
doctors or hospitals, and VA would obtain those records for 
her.  

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that where, as here, 
VCAA notice was not mandated at the time of the initial AOJ 
decision, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  In this 
case, the AOJ considered the claims again and issued a 
supplemental statement of the case in September 2003.  
Therefore, there was proper subsequent VA process.  

The Board also notes that it appears that VCAA would have 
limited applicability in regard to a claim for accrued 
benefits in light of 38 C.F.R. § 3.1000 (2003).

Accrued Benefits Law

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), a proper party 
may be entitled to accrued benefits under certain conditions.  
Upon the death of a veteran, any accrued benefits are 
payable, in descending order, to the veteran's spouse, 
children (in equal shares), or dependent parents (in equal 
shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

The appellant is the veteran's surviving spouse.  

The Federal Circuit Court has indicated that in order to 
support a claim for accrued benefits, the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  In Jones, the U.S. 
Court of Appeals for the Federal Circuit held that under 38 
U.S.C. § 5101(a), "[a] specific claim in the form prescribed 
by the Secretary ... must be filed in order for benefits to 
be paid or furnished to any individual under the laws 
administered by the Secretary."  The Federal Circuit Court 
further cited 38 U.S.C. § 5121.  Reading these two sections 
together compels the conclusion, according to the Federal 
Circuit, that, in order for a claimant to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.

In this case, the veteran had a claim pending for service 
connection for weight gain, alcoholic hepatitis, and 
jaundice, and a claim pending for a total rating for 
compensation based upon individual unemployability.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death may be considered. 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, as noted, in Hayes, the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that service department and certain VA medical 
records are considered as being constructively in the claims 
file at the date of death although they may not physically be 
in there until after that date.

Thus, except for VA medical records which have been received, 
the evidence submitted after the veteran's death is not for 
consideration in the claims of service connection for weight 
gain, alcoholic hepatitis, and jaundice, or for the claim for 
a total rating for compensation based upon individual 
unemployability.

Service Connection Law

The veteran did not have combat service.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Cirrhosis of the liver will be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within 
one year of discharge from a period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2003).

At the time of the veteran's death, service connection was in 
effect for residuals, fracture of the right malleolus and 
fracture of the right cuboid, 30 percent; residuals, fracture 
of the right tibia and fibula with external rotation 
deformity, 20 percent; residuals, healed fracture L-2 with 
radiculopathy, right, 10 percent; osteomyelitis of the right 
tibia, noncompensable; status post pulmonary emboli, 
noncompensable; and heel and cord contractures, right, 
noncompensable.  

Weight gain 

The appellant claims that service connection is warranted for 
weight gain.  In March 1999, the veteran stated that he had 
weight gain due to lack of ability to exercise because of 
disabilities.  He reported a weight gain since he stopped 
drinking.  At the time of the March 1999 VA hospital 
admission shortly before he made this statement, he was 
examined.  He weighed 306 pounds.  

Accrued benefit decisions must be made on the evidence of 
record at the time of death.  Although the veteran asserted 
that there was a relationship between his weight and 
service-connected disability, he is not competent to 
establish evidence of medical causation or etiology.  In this 
case, there was no competent medical evidence of record 
relating weight gain to service or to a service-connected 
disability.  Accordingly, the claim is denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Alcoholic hepatitis and jaundice

The appellant contends per January 2002 and October 2003 
statements that the veteran drank alcohol due to pain from 
service-connected disabilities and became a heavy drinker.  
The pain made him drink.  Therefore, she claims, service 
connection is warranted for alcoholic hepatitis and jaundice.  

An August 1977 service medical record shows the veteran felt 
that he could not get along with his shipmates unless he 
engaged in illicit intake of alcohol.  A psychiatrist 
examined him.  No chronic acquired psychiatric disorder was 
reported.  The service medical records report no hepatic 
problems, and no jaundice.  Cirrhosis of the liver is not 
manifest to a compensable degree within one year of service 
discharge.  Hepatomegaly is first shown in a June 1992 VA 
hospital report.  Alcohol is mentioned.  Abnormal liver 
function tests were reported on VA evaluation in May 1996 and 
a questionable history of hepatitis was assessed.  On VA 
evaluation in October 1996, an old history of Hepatitis B was 
assessed, and the plan was for the veteran to stop alcohol.  
A November 1996 VA medical record shows that an abdominal 
ultrasound revealed fatty infiltration of the veteran's 
liver.  It was decided that the veteran had alcoholic 
hepatitis during a March 1999 VA hospitalization.  At the 
time of the hospitalization, the veteran reported that he had 
developed painless jaundice approximately one month 
beforehand.  Later in March 1999, the veteran wrote a letter 
which states that he used alcohol to medicate his 
disabilities and became alcohol dependent, developed 
alcoholic hepatitis, and developed jaundice.  

There is no competent medical evidence for accrued benefits 
purposes relating alcoholic hepatitis or jaundice to service 
or to a service-connected disability.  Neither was manifest 
in service, cirrhosis of the liver was not manifest to a 
degree of 10 percent within one year of service discharge, 
and no competent medical evidence relates them to service.  
Additionally, the evidence does not show that alcoholic 
hepatitis or jaundice was proximately due to or the result of 
a service-connected disability.  No competent medical 
evidence indicates that the veteran developed alcoholic 
hepatitis or jaundice as a result of his service-connected 
diseases or injuries.  

While in March 1999 the veteran stated that he used alcohol 
to medicate his disabilities and became alcohol dependent and 
developed alcoholic hepatitis and jaundice, his statement is 
not competent evidence of medical causation.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Total rating for compensation based upon individual 
unemployability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 C.F.R. §§ 3.340, 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2003).

At the time of the veteran's death, service connection was in 
effect for residuals, fracture of the right malleolus and 
fracture of the right cuboid, 30 percent; residuals, fracture 
of the right tibia and fibula with external rotation 
deformity, 20 percent; residuals, healed fracture L-2 with 
radiculopathy, right, 10 percent; osteomyelitis of the right 
tibia, noncompensable; status post pulmonary emboli, 
noncompensable; and heel and cord contractures, right, 
noncompensable.  The veteran's combined rating was 50 
percent.

The evidence indicates that the veteran was not unemployable 
prior to his death due to service-connected disabilities.  
Instead, it shows that he was engaging in substantially 
gainful employment up until just before he was hospitalized 
in March 1999 for his terminal alcoholic hepatitis.  His 
hepatitis was not service-connected.  

The March 11, 1999 VA hospital report indicates that he had 
been working as a welder in his own shop.  He was floridly 
jaundiced and was found to have alcoholic hepatitis and 
hyponatremia.  On discharge, he was instructed to take it 
easy over the course of the next several weeks and limit his 
work activity to only a few hours a day.

The veteran stated in March 1999 that he had worked as a 
welder from 1988 and had become too disabled to work in March 
1999.  He reported $12,000 in total earned income in the past 
12 months.  He stated that his disabilities had become so 
great that he was unable to work or even look for work.  He 
stated that he was currently rated for his right leg and 
back, and that he was requesting evaluations for his right 
leg, spine, hepatitis, and jaundice.

The veteran died in April 1999.

As noted earlier, a decision for accrued benefits is based 
upon the evidence of record at the time of death.  In this 
case, the veteran had a pending claim and he stated that he 
was unable to work due to service-connected disability.  
However, the veteran did not meet the jurisdictional 
threshold for agency of original jurisdiction consideration 
of a total rating for compensation based upon individual 
unemployability, and there was no other evidence supporting 
his assertion that he was in fact unable to engage in a 
substantially gainful occupation due to service-connected 
disability on file.  In the absence of supporting evidence on 
file at death, there is no basis to award accrued benefits.  

Service connection for the cause of the veteran's death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

The veteran's death certificate indicates that he died in 
April 1999 from hepatic failure due to or as a consequence of 
alcoholic liver disease.

The appellant contends per January 2002 and October 2003 
statements that the veteran drank alcohol due to pain from 
service-connected disabilities and became a heavy drinker.  
The pain made him drink.  Therefore, service connection is 
warranted for the cause of the veteran's death.  

An August 1977 service medical record indicates that the 
veteran requested a psychiatric evaluation in service.  The 
referral reports a provisional diagnosis of probable 
situation reaction.  The psychiatrist's consultation report 
indicates that the veteran advised the psychiatrist that he 
felt that he could not get along with his shipmates unless he 
engaged in illicit intake of alcohol.  The psychiatrist 
performed a mental status examination and noted him to be 
alert and oriented and the psychiatrist stated that there was 
no evidence of a crippling neurosis, psychosis, or organic 
impairment requiring emergent treatment.  The psychiatrist's 
impression was that he was resentful and lacking in maturity.

A February 1978 service Medical Board Report does not report 
a chronic acquired psychiatric disorder.  

A June 1992 VA hospital report shows hepatomegaly on 
admission.  Because of hepatomegaly, he was worked up for 
hepatitis and a Hepatitis B Surface Antigen was positive.  
The diagnosis was Hepatitis B Surface Antigen positive.  
Alcohol was mentioned.  

A later VA medical record indicates that May 1996 liver 
function tests were abnormal.  A questionable history of 
hepatitis was assessed.

An October 1996 VA medical record indicates that abnormal 
liver function tests, alcohol use, and an old history of 
Hepatitis B were assessed.  The plan was for the veteran to 
stop alcohol.  

November 1996 VA medical record indicates that abdominal 
ultrasound revealed fatty infiltration of the veteran's 
liver.  

A March 1999 VA nursing assessment problem list shows 
continuous alcohol dependence, not elsewhere classified and 
not otherwise specified.

A March 1999 VA medical record states that the veteran 
developed painless jaundice approximately one month 
beforehand.  He decided to quit drinking at that point.  He 
had a long history of heavy alcohol use.  On physical 
examination he was in no obvious distress and had a pleasant 
personality.  He was followed clinically during his 
hospitalization stay.  It was noted that his liver function 
tests continued to trend downward while in house.  He had no 
pain or other problems.  There was some concern about 
bacterial peritonitis.  However, the veteran exhibited no 
fevers and white count was going down.  It was decided that 
this was most likely secondary to alcoholic hepatitis and the 
veteran was counseled repeatedly to quit drinking alcohol.  
He stated that he had already quit alcohol and would not 
resume his practice of heavy drinking in the past.  The 
assessment was a long history of alcohol abuse.  

In November 2002, the appellant stated that pain leads to 
alcohol abuse.  She reported that the veteran was not a 
drinker when they met.  He started drinking, not often, to 
maintain a job in welding.  A lot of pain led to an ankle 
fusion.  His drinking got worse through the years.

In April 2003, a VA compensation and pension examiner 
reviewed the veteran's claims folder.  He noted that the 
veteran had the following rated disabilities:  lower leg 
condition, 20 percent; spinal disc condition, 10 percent; 
osteomyelitis, 0 percent; lung condition, 0 percent; loss of 
motion of ankle, 30 percent; and malunion of ankle, 
noncompensable.  After reviewing claims file records, the 
compensation examiner stated that the veteran had a long 
history of alcohol abuse that resulted in cirrhosis of the 
liver, and that he died in 1999, of liver failure.  His 
opinion was that use of alcohol is an individual decision.  
He stated that the veteran's service-connected injuries were 
likely to have caused a degree of pain and disability, and 
that compensation was accordingly granted.  It was his 
opinion that there were standard treatments for pain control 
which the veteran chose not to pursue.  He stated that 
medical advice along the course of his medical care 
encouraged withdrawal from alcohol.  He noted that the 
veteran had entered a substance abuse treatment program the 
year of his death.

The evidence shows the cause of the veteran's death to have 
been hepatic failure due to alcoholic liver disease.  

The evidence does not show that alcoholic liver disease was 
incurred in or aggravated by service, or that cirrhosis of 
the liver is related to service.  Service medical records do 
not report liver disease, it is not shown within one year of 
service discharge, and no medical evidence contained in the 
file relates it to service.  

The lay statements in the file are not competent evidence 
relating alcoholic liver disease to service.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

The evidence does not show that alcoholic liver disease was 
proximately due to or the result of any of the veteran's 
service-connected disabilities.  No competent medical 
evidence of record indicates that any of the veteran's 
service-connected disabilities caused alcoholic liver 
disease.  At this time, there is no competent evidence that a 
service-connected disability had any role in producing death.  
Similarly, there is no competent evidence of the fatal 
disease process during service or within 1 year of separation 
and there is no competent evidence linking any part of the 
fatal disability to service-connected disease or injury.  

In light of the evidence, service connection for the cause of 
the veteran's death is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Chapter 35 benefits

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability. 38 U.S.C.A. § 
3501; 38 C.F.R. § 3.807(a). 

None of these conditions are met.  Accordingly, Chapter 35 
benefits are not warranted.  

Section 1318

The Secretary shall pay benefits to the surviving spouse and 
children of a deceased veteran who dies, not as the result of 
his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability that either 
was continuously rated totally disabling for a period of ten 
or more years immediately preceding death; or, if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years from the date of such veteran's 
discharge or other release from active duty; or, the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated as totally 
disabling for a period of not less than one year immediately 
preceding death. See 38 U.S.C.A. § 1318(a), (b); see also, 38 
C.F.R. § 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  The confusion has been cleared up by two 
recent decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  However, a discussion 
of the evolution of the handling of such claims is pertinent 
to the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998). In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation. It 
held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378. The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening -- "hypothetical entitlement" claims.  
Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that the only total disability 
rating assigned was pursuant to 38 C.F.R. § 4.30, from August 
31, 1982 through October 1982.  At no point during the 
veteran's lifetime other than during the August through 
October 1982 temporary total rating period was he in receipt 
of a total rating for his service connected disabilities.  In 
addition, there is no evidence suggesting that the veteran 
was a prisoner of war at any time.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for weight gain, for the 
purposes of accrued benefits, is denied.  

Entitlement to service connection for alcoholic hepatitis, 
for the purposes of accrued benefits, is denied.  

Entitlement to service connection for jaundice, for the 
purposes of accrued benefits, is denied.  

Entitlement to a total rating for compensation based upon 
individual unemployability for accrued benefits purposes is 
denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35 benefits is denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



